On Rehearing.
We gather from brief of learned counsel for appellees that they have an impression the majority view was expressed hastily and without regard to the numerous insistences urging support of the ruling of the trial court. Numerous cases noted in the majority opinion discussed the questions here presented, and were cited with the view of brevity, the desirability of which in opinions is more impressed upon the writer as time passes; *Page 122 
and the conclusion was reached that the citation of these authorities, which we think over-whelmingly sustains our view, would suffice for all purposes. These cases were read and noted, and to them we may add City of Phoenix v. Moore, Ariz.,113 P.2d 935; Van Hook v. City of Selma, 70 Ala. 361, 65 Am.Rep. 85; City of Andalusia v. Fletcher, 240 Ala. 110,198 So. 64, citation of which had been omitted.
As to one other question (that covering dedication) not stressed on application for rehearing, we may cite City of Birmingham v. Graham, 202 Ala. 202, 79 So. 574; 16 Am.J. 373; Wills v. City of Los Angeles, 209 Cal. 448, 287 P. 962, 69 A.L.R. 1044.
We gather from the argument that exception is taken to the failure of the opinion to indulge in more detailed discussion of the question of revenue. Authorities are noted in the opinion to clearly indicate, in the first place, that it is difficult, if not impossible, to anticipate the revenue to be derived from parking meters. In the second place, this court has observed in City of Andalusia v. Fletcher, supra, that the action of the municipal body will not be disturbed by the courts unless it appears there was manifest abuse of the police power, and that the courts are not to scrutinize the amount of the license tax too narrowly. These observations are in harmony with the expressions of the Oregon Supreme Court upon parking meter ordinances in Hickey v. Riley, 162 P.2d 371, 377, decided in 1945, as follows:
"We think that it is beyond question that the ordinances were enacted primarily for traffic regulation and not for revenue. The fact that, in the operation of the meters, a revenue has resulted, does not, in itself, classify the ordinances as revenue measures. State v. McFall, 1924, 112 Or. 183,229 P. 79. The right to apply the revenue not only to the narrow and restricted purposes of the mere installation, operation and maintenance of the meters, but also to the broad purposes of general traffic control where authorized by the enabling ordinances, has been upheld in a number of well-reasoned decisions."
That opinion quotes abundantly from other authorities. Suffice it to say the foregoing quotation meets with our approval.
We forego further discussion, but we thought this brief response was appropriate in view of the earnest insistence of counsel for appellees. We are content with the original holding, and the application for rehearing, of consequence, will be denied.
Application overruled.
All the Justices concur, except BROWN, J., who dissents.